Citation Nr: 1438135	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-21 320	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for atherosclerotic peripheral vascular disease and peripheral neuropathy, to include as secondary to service-connected lumbar spine disability.

2. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Des Moines, Iowa, from which the appeal was certified.  

In March 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for atherosclerotic peripheral vascular disease and peripheral neuropathy, to include as secondary to service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that a sleep disorder is causally or etiologically related to active duty.

2. The probative, competent evidence does not demonstrate that a sleep disorder is causally or etiologically related to or aggravated by the service-connected lumbar spine disability.
CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2008 letter satisfied the duty to notify provisions with respect to the claim of entitlement to service connection on direct and secondary bases and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Regarding VA's statutory duty to assist, the Board initially notes that the Veteran's service records are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board concludes that the heightened duty to assist has been met.  Here, the record contains the Veteran's VA treatment records and examination reports, identified private treatment records, and lay evidence.  In addition, pursuant to multiple Board remands, the Veteran underwent VA examination in June 2009 and April 2014 in connection with his claim.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the Board finds the April 2014 VA examiner provided adequate rationale for the opinions stated in connection with the claim decided herein, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to this issue.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with all of the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning his symptoms of and treatment for a sleep disorder and his lumbar spine disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he has a sleep disorder that is causally related to and/or aggravated by his service-connected lumbar spine disability.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As neither a sleep disorder nor obstructive sleep apnea are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to the Veteran's claimed sleep disorder.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

The evidence demonstrates multiple diagnoses of a sleep disorder during the pendency of the appeal, to include a sleep disorder, insomnia type; a sleep disorder, due to medical conditions; and obstructive sleep apnea.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  

With respect to an in-service event or injury for direct service connection purposes, the Board notes the Veteran's service treatment records are unavailable for review. More importantly, however, the Veteran does not assert that a sleep disorder had its onset during active duty.  Rather, he contends that his sleep disorder is related to his service-connected lumbar spine disability.  In addition, the medical evidence indicates the Veteran first complained of sleep problems in approximately 2002.  Furthermore, on VA examination in April 2014, the Veteran reported that he had experienced sleep apnea for a period of about five years.  This prolonged period without complaints or treatment following separation from service is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  As such, the Board finds there is insufficient evidence to support an in-service event or injury for purposes of establishing entitlement to service connection on a direct basis.  Moreover, the April 2014 VA examiner found the Veteran's sleep apnea was not caused by an injury or event during military service.  The VA examiner noted the absence of information concerning any sleep disorder during the course of service.  As a result, the Board finds the competent, probative evidence does not demonstrate that a sleep disorder is causally or etiologically related to active duty.  

Concerning service connection on a secondary basis, the evidence must show that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Here, the Veteran asserts that his sleep disorder was caused or aggravated by his service-connected lumbar spine disability.  However, the Board finds the probative clinical evidence is against a finding that a sleep disorder was caused or aggravated by this disability.  The Board acknowledges that the June 2009 VA examiner found back pain would seem to be one of the sources of the Veteran's sleep difficulty.  However, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  Here, the Board finds the VA examiner's statement too inconclusive to support the service connection claim.  Moreover, the April 2014 VA examiner opined that in a review of Up to Date, back pain is not a cause of obstructive sleep apnea.  According to the April 2014 VA examiner, this condition was associated with abnormality of tissues in the upper airway, a large neck circumference, and obesity.  In addition, the VA examiner noted the Veteran had Parkinson's disease, which commonly causes a disordered sleep.  In this case, the Board finds the April 2014 VA examiner's opinion concerning direct causation more probative as the VA examiner provided a detailed report of alternative causes of sleep apnea and applied those findings to the Veteran's specific case.  

In addition, the Board finds more probative the April 2014 VA examiner's determination that the Veteran's back condition did not appear to aggravate his sleep disorder beyond its natural course.  In this case, the Boards finds it particularly significant that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  Whereas the June 2009 VA examiner vaguely described the effects of the Veteran's lumbar spine disability on his sleep, noting the Veteran's back pain "likely plays only a very minor role," the April 2014 VA examiner specifically identified that the Veteran's sleep apnea appeared to be improved with the treatment of a C-Pap and anti-anxiety medication.  As the VA examiner clearly reviewed the records, provided a complete rationale for the opinions, and cited to pertinent evidence in the record, the Board finds the April 2014 VA examiner's opinions deserve greater probative value than the general opinions rendered by the June 2009 VA examiner. 

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of a sleep disorder.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative medical evidence provides a negative opinion concerning a nexus between any sleep disorder and the service-connected lumbar spine disability.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a sleep disorder, to include as secondary to service-connected lumbar spine disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected lumbar spine disability, is denied. 

REMAND

The Veteran underwent VA examination in June 2009 and April 2014 in connection with his service connection claim for atherosclerotic peripheral vascular disease and peripheral neuropathy.  Upon review, the Board finds adequate the April 2014 VA examiner's opinion concerning direct service connection.  However, the Board finds the opinions of record inadequate for purposes of determining entitlement to service connection on a secondary basis.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the June 2009 VA examiner diagnosed atherosclerotic peripheral vascular disease and peripheral neuropathy and opined that the Veteran's symptoms of the lower legs and feet were more likely than not due to the combined effects of these diagnoses and less likely than not secondary to the Veteran's lumbar spine degeneration.  Although the VA examiner provided an opinion regarding direct causation, the VA examiner did not comment upon whether the Veteran's service-connected lumbar spine disability aggravated the Veteran's atherosclerotic peripheral vascular disease and peripheral neuropathy.   Therefore, the Board finds remand is warranted in order to obtain an additional opinion with respect to whether atherosclerotic peripheral vascular disease and peripheral neuropathy are permanently worsened beyond their natural progression by the Veteran's service-connected lumbar spine disability.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  
  
Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2014 to the present from the VA Medical Center in Omaha, Nebraska, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records dated from February 2014 to the present for the Veteran from the VA Medical Center in Omaha, Nebraska, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file to the April 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's atherosclerotic peripheral vascular disease and peripheral neuropathy.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's atherosclerotic peripheral vascular disease and peripheral neuropathy were caused or aggravated by the Veteran's service-connected lumbar spine disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to service connection for atherosclerotic peripheral vascular disease and peripheral neuropathy, to include as secondary to service-connected lumbar spine disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


